 Case 1:18-cv-01267-CFC Document 14 Filed 10/17/18 Page 1 of 2 PageID #: 349




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

REALTIME DATA LLC d/b/a IXO,                    )
                                                )
                      Plaintiff,                )
                                                )
              v.                                )     C.A. No. 18-1267 (CFC)
                                                )
TEGILE SYSTEMS, INC., WESTERN                   )
DIGITAL TECHNOLOGIES, INC. and                  )
WESTERN DIGITAL CORPORATION,                    )
                                                )
                      Defendants.               )

 DEFENDANTS WEST DIGITAL TECHNOLOGIES, INC. AND WESTERN DIGITAL
  CORPORATION’S MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

       Pursuant to Federal Rule of Civil Procedure 12(b)(6) and 35 U.S.C. § 101, Defendants

Western Digital Technologies, Inc. and Western Digital Corporation move the Court for an

Order dismissing Plaintiff’s Complaint (D.I. 1) with prejudice for failure to state a claim upon

which relief can be granted. The grounds for this motion are set forth in Defendants’ opening

brief filed contemporaneously herewith.

                                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                    /s/ Brian P. Egan
                                                    Jack B. Blumenfeld (#1014)
                                                    Brian P. Egan (#6227)
                                                    Jeffrey J. Lyons (#6437)
                                                    1201 North Market Street
                                                    P.O. Box 1347
OF COUNSEL:
                                                    Wilmington, DE 19899
                                                    (302) 658-9200
R. Adam Lauridsen
                                                    jblumenfeld@mnat.com
Matthew M. Werdegar
                                                    began@mnat.com
KEKER, VAN NEST & PETERS LLP
                                                    jlyons@mnat.com
633 Battery Street
San Francisco, CA 94111-1809                        Attorneys for Defendants Western Digital
(415) 391-5400                                      Technologies and Western Digital Corporation

October 17, 2018
 Case 1:18-cv-01267-CFC Document 14 Filed 10/17/18 Page 2 of 2 PageID #: 350




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 17, 2018, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on October

17, 2018, upon the following in the manner indicated:

Stephen B. Brauerman, Esquire                                           VIA ELECTRONIC MAIL
Sara E. Bussiere, Esquire
BAYARD, P.A.
600 North King Street, Suite 400
Wilmington, DE 19801
Attorneys for Plaintiff

Marc A. Fenster, Esquire                                                VIA ELECTRONIC MAIL
Reza Mirzaie, Esquire
Paul A. Kroeger, Esquire
C. Jay Chung, Esquire
RUSS, AUGUST & KABAT
12424 Wilshire Boulevard, 12th Floor
Los Angeles, CA 90025-1031
Attorneys for Plaintiff


                                             /s/ Brian P. Egan
                                             __________________________
                                             Brian P. Egan (#6227)
